Title: From George Washington to Colonel Theodorick Bland, 5 March 1778
From: Washington, George
To: Bland, Theodorick



Dear Sir
Head Quarters Valley Forge 5th March 1778

It being judged advisable to augment the Cavalry by an addition of one Lieutenant, one Serjeant, one Corporal and twenty two privates to each Troop, a great number of Horses will be wanting for such augmentation and to replace those worn down by the last Campaign. It is proposed that six hundred should be purchased if possible in Virginia and North Carolina and that Colo. Baylor and yourself should superintend this Business. Colo. Baylor will be furnished by the Treasury with Money for this purchase, a proportion of which he will deliver to you. He has full instructions for his government, a Copy of which he will give to you and by which you are to regulate yourself.
I am so well assured of your Zeal for the Service that I shall give you no further directions than to act perfectly in concert with Colo. Baylor and to advise me regularly of your success in this Business. I am Dear Sir Yr most obt.
